Case 1:20-cv-04607-LMM-AJB Document 14 Filed 04/07/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KARLTON GHANT,

     Plaintiff,

v.                                          CIVIL ACTION FILE
                                            No. 1:20-cv-04607-LMM-AJB
CITY OF FAIRBURN,

     Defendant.

                  MAGISTRATE JUDGE’S SCHEDULING ORDER

        Upon review of the information contained in the parties’ preliminary report

and discovery plan, [Doc. 12], the undersigned Magistrate Judge ORDERS that

the time limits for adding parties, amending the pleadings, filing motions,

completing discovery, and discussing settlement are as stated in that form and the

Local Rules of this Court, and this case, having been initiated by complaint on

November 10, 2020, will be set for trial after all dispositive motions have been

ruled upon.

I.      SETTLEMENT POTENTIAL

        The parties state that there is a possibility of settlement before and after

discovery but that they do not intend to hold additional settlement conferences

prior to the close of discovery. [Doc. 12 at 13-14]. No-cost magistrate-judge
Case 1:20-cv-04607-LMM-AJB Document 14 Filed 04/07/21 Page 2 of 8




mediation, either in-person or by videoconferencing, is available to the parties

upon request. Should the parties agree at any point in the case that settlement

discussions are likely to benefit from such mediation, they may contact chambers

for a referral.

II.    DISCOVERY PERIOD

       The case is assigned to the four (4) month discovery track,

LR 26.2(A), NDGa. Any motions requesting extensions of time for discovery

must be made prior to expiration of the existing discovery period and must be

supported by a specific showing of good cause establishing that discovery could

not be completed despite the party’s or parties’ diligence. Romero v. Drummond

Co., 552 F.3d 1303, 1319 (11th Cir. 2008); see also LR 26.2(B), NDGa.

III.   DISCOVERY GUIDELINES

       A.     In conducting discovery, counsel and litigants should be guided by

courtesy, candor and common sense, and conform to the Federal Rules of Civil

Procedure, the Local Rules, and applicable orders. In particular, counsel and

litigants should have in mind the restrictions on the scope of discovery stated in

Rule 26(b) and the good faith obligations implicit in Rule 26(g). Direct and

informal communication between counsel and litigants is encouraged to facilitate

discovery and resolve disputes. All parties shall attempt in good faith to resolve

                                      2
Case 1:20-cv-04607-LMM-AJB Document 14 Filed 04/07/21 Page 3 of 8




all discovery disputes among themselves, informally, well in advance of the close

of the discovery period, and without intervention of the Court.

      B.     Counsel and litigants are required to confer, by telephone or in

person, in good faith before bringing a discovery dispute to the Court. See Fed. R.

Civ. P. 26(c) and 37; LR 37.1A., NDGa. The duty to confer is NOT satisfied by

sending a written document, such as a letter, e-mail or fax, to the adversary,

UNLESS repeated attempts to confer by telephone or in person are met without

success due to the conduct of the adversary. If counsel and litigants are unable to

informally resolve the discovery dispute, they should arrange a telephone

conference with the Court through the Court’s courtroom deputy. 1           If the

differences cannot be resolved during the conference with the Court, the Court

will direct further proceedings. Motions to compel or for a protective order to

prevent discovery, or for any related matters pertaining to discovery, should

ordinarily not be filed without a prior conference with the Court.

      C.     In the event that memoranda are submitted, they should comply with

LR 37.1, NDGa, and be brief, focus on the facts of the particular dispute, and


      1
             There may be some delay in setting up the telephone conference.
Also, the Court may request that prior to the conference the parties jointly submit
a short (two (2) double spaced pages or less) letter providing a non-argumentative
overview of the contested issue(s).

                                       3
Case 1:20-cv-04607-LMM-AJB Document 14 Filed 04/07/21 Page 4 of 8




avoid discussion of general discovery principles. The Court cautions against the

inclusion of (and will disregard) any generalized recitation of “historical”

discovery disputes between the parties or any “finger pointing” or disparaging

remarks directed at opposing counsel or the opposing party.

      D.    Non-Dispositive Motions. Prior to filing any non-dispositive motion,

a party must contact the non-moving party (or parties) to determine whether the

non-moving party opposes the motion. The moving party must then report in the

motion whether the non-moving party (or parties) opposes the motion and, if so,

the grounds the non-moving party states for the opposition. No motion will be

granted that does not include such a statement of the non-moving party’s position

or a statement that the moving party has attempted in good faith to obtain the

non-moving party’s position but has been unable to do so.

      E.    Sanctions. If sanctions are sought, include a declaration and the

appropriate documentation to support the amount requested.

      F.    Consent Protective/Confidentiality Orders.        The parties should

clearly delineate on any proposed protective/confidentiality order that it is filed

with CONSENT.2 NOTE: The Court will not sign a protective or confidentiality


      2
             In lieu of filing a consent protective/confidentiality order with the
Clerk, parties not using the electronic filing system (i.e., pro se parties) may
                                      4
Case 1:20-cv-04607-LMM-AJB Document 14 Filed 04/07/21 Page 5 of 8




order that permits the parties to automatically file pleadings or materials under

seal with the Clerk. First, although there is no absolute right of public access to

civil litigation, especially pretrial matters, since the public supports the civil

justice system through its tax dollars, the Court must balance the need for

confidentiality with the public’s right to know. Second, what the parties may

deem confidential sometimes differs from that deemed confidential by the Court,

thus implicating the first reason again. The Court would prefer to screen these

materials initially to minimize the filing of materials that do not warrant the

“confidential” label. Therefore, in order to be considered or entered by the Court,

any proposed protective/confidentiality order must contain a provision stating that

the proposed protective/confidentiality order does not authorize the filing of any

document under seal and that a document may be filed under seal only in

accordance with Appendix H, Ex. A § II.J., of the Local Rules of this Court.

IV.   REQUIREMENTS FOR SUMMARY JUDGMENT MOTIONS

      The following requirements apply to both counseled and pro se (litigants

representing themselves) parties.




present the original consent order in chambers for judicial review.

                                       5
Case 1:20-cv-04607-LMM-AJB Document 14 Filed 04/07/21 Page 6 of 8




      A.     Whenever a motion for summary judgment is filed, the movant shall

also file a separate “Statement of Undisputed Material Facts.” Each fact shall be

separately numbered with citations to the record in support of the fact. In the

response, the non-moving party shall respond to each numbered fact by number,

admitting or denying the fact, and providing citations to the record to support any

denial. The Court will “disregard or ignore evidence relied on by the respondent

– but not cited in its response to the movant’s statement of undisputed facts – that

yields facts contrary to those listed in the movant’s statement.” Reese v. Herbert,

527 F.3d 1253, 1268 (11th Cir. 2008); see also LR 56.1B(2), NDGa.            If the

non-movant submits a statement of disputed facts, the movant shall respond in

accordance with LR 56.1B(1)-(3), NDGa.

      B.     The non-moving party shall file a response to the moving party’s

motion within twenty-one (21) days of the service of the motion. LR 7.1(B),

NDGa. The response shall include a legal memorandum, affidavits, and other

evidence establishing the existence of a genuine issue for trial. In the absence of

a timely response, the Court will take the motion under advisement

twenty-two (22) days from the date the motion for summary judgment was served.

Unless otherwise ordered, the Court will not hold a hearing on the motion.



                                       6
Case 1:20-cv-04607-LMM-AJB Document 14 Filed 04/07/21 Page 7 of 8




Failure to respond to the motion may result in the entry of judgment for the

movant.

        C.   All facts asserted in briefs must be supported by citations to the

corresponding statements of material fact. Briefs that cite directly to the record

evidence rather than to the statements of material fact are NOT acceptable.

Citations to statements of material fact should immediately follow each allegation

of fact and should appear in the text of the brief, not in footnotes.

        D.   Depositions that are referred to by either party in support of, or in

opposition to, a motion for summary judgment SHALL be electronically filed

with the Clerk. The electronically filed deposition MUST be an original certified

copy.

        E.   Absent prior written permission by the Court, no party may file a

brief in support of a motion or a response to a motion exceeding twenty-five (25)

double-spaced pages in length, and no party may file a reply brief exceeding

fifteen (15) double-spaced pages. A motion requesting an increase in the page

length for a brief must be filed prior to the due date for the brief. The text of a

brief, including footnotes, may not be printed in a format producing more than ten

(10) characters per inch. LR 7.1D., NDGa.



                                        7
Case 1:20-cv-04607-LMM-AJB Document 14 Filed 04/07/21 Page 8 of 8




       F.     If a motion for summary judgment is filed, the Consolidated Pretrial

Order will be due thirty (30) days after the District Court’s final ruling on the

motion for summary judgment, if there are matters left to be tried; in the event the

parties have consented to the trial jurisdiction of the undersigned Magistrate

Judge, the Consolidated Pretrial Order will be due thirty (30) days after the

undersigned enters an order on the motion for summary judgment, if there are

matters left to be tried.

       IT IS SO ORDERED, this 7th day of April, 2021.




                                       8
